Title: From Alexander Hamilton to William Vans Murray, [July–August 1800]
From: Hamilton, Alexander
To: Murray, William Vans



[New York, July–August, 1800]
My Dear Sir

Give me leave to introduce to your acquaintance and good offices the Chevalier De Colbert who is the bearer of this letter. This Gentleman is among those who have been victims to an attachment upon principle to the royal cause. It is possible nevertheless that the course of things and imperious necessity may at length lead him to seek an accommodation with the present Governing Power of his own Country. If he does he will of course act with honor and fidelity towards it. I am not apprized of his particular views in going to Europe. Perhaps his plan may be to take a near view of the ground and act according to circumstances.
It is enough for me to tell you that he has acquired my esteem and regard, and that I shall be much gratified by any attentions compatible with your public situation which you shall shew to him. You will find in him the Sentiments and manners of a Gentleman and at least a pleasing acquaintance.
With sincere attachment   I remain Dr Sir   Yr. very Obed ser

A Hamilton
Wm. V. Murray Esq
 